DETAILED ACTION
	This action is in response to applicant’s amendment filed on 3/1/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/3/2022 has been considered by the examiner.                                                               Election/Restrictions
Amended claims 10-18 & 20 are directed to an invention that is independent or distinct from the invention originally claimed in claims 10-18 & 20 for the following reasons: Original claim 10 was directed to a refrigerator (i.e. a domestic appliance) classified in F25D 23/087 and newly amended claim 10 is to a refrigerated container classified in F25D 19/003.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10-18 & 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis (US patent 1,883,609) in view of Kesling (US patent 2,767,040).
Regarding claim 1, Dennis discloses a sealing structure comprising: a base body (1) being a flat and wide strip with a predetermined thickness (Fig. 1); a protruding portion (4) disposed on a sealing surface of the base body for sealing (Fig. 1) and configured to be a strip boss which protrudes outwardly relative to the sealing surface (Fig. 1) and extends along a length direction of the base body (Fig. 1); a deforming portion (2) disposed on the sealing surface (Fig. 1) and configured to protrude outwardly relative to the sealing surface and extend along the length direction of the base body (Fig. 1), the deforming portion having an extension length which is same as that of the protruding portion (Fig. 1), and a protruding height which is larger than that of the protruding portion (Fig. 1 & see lines 59-62); wherein the height of the deforming portion elastically decreases when the deforming portion suffers a force towards the sealing surface (lines 90-98). 
Dennis does not teach a plurality of connection through-holes disposed between the protruding portion and the deforming portion and passing through the base body along a thickness direction of the base body, the plurality of the connection through-holes being disposed spaced from each other along the length direction of the base body.  
Kesling teaches a sealing structure with a plurality of connection thorough holes (54) in a thickness direction of a base body and the plurality of the connection through-holes being disposed spaced from each other along the length direction of the base body.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Dennis by replacing the brads 14 with the screws 52 and through holes 54 of Kesling wherein a plurality of  connection through-holes are disposed between the protruding portion and the deforming portion and passing through the base body along a thickness direction of the base body, the plurality of the connection through-holes being disposed spaced from each other along the length direction of the base body, because this arrangement is a substitution of one known element for another and would have yielded a predictable result (MPEP 2144 III). 
Regarding claim 2, Dennis, as modified, teaches a sealing structure wherein the cross section of the deforming portion perpendicular to the length direction thereof is of an O-shape or a semicircle shape (Fig. 1).   
Regarding claim 3, Dennis, as modified, teaches a sealing structure herein a cavity (5) extending along the length direction of the deforming portion is provided in the interior of the deforming portion (Fig. 1).   
Regarding claim 4, Dennis, as modified, teaches a sealing structure wherein the cross section of the cavity perpendicular to the length direction is of O-shape or a semicircle shape (Fig. 1).   
Regarding claim 5, Dennis, as modified, teaches a sealing structure wherein the material of the sealing structure is flexible (lines 63-58).    
Regarding claim 6, Dennis, as modified, teaches the sealing structure as claimed.  Dennis as modified, does not teach wherein the material of the sealing structure is EPDM.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the sealing structure from EPDM, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.   
Regarding claim 9, Dennis, as modified, teaches a sealing structure wherein the minimum distance between the connection through-hole and the protruding portion is less than the minimum distance between the connection through-hole and the deforming portion along the width direction of the base body (see Fig. 3 which shows distance between 14 on the left and 4 is less than 14 on the left and 5).
Regarding claim 19, Dennis, as modified, teaches a sealing structure wherein the height of the protruding portion resists deformation when the protruding portion suffers a force towards the sealing surface (since the protruding portion 4 is made of rubber it will inherently resist deformation when it suffers a force).
Response to Arguments
Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument that the combination of Dennis in view of Kesling would render Dennis unsatisfactory for its intended purpose, the examiner disagrees.  Dennis and Kesling both teach seals of gaskets for refrigerators and one of ordinary skill in the art would be inclined to look to Kesling when making a modification to Dennis.  
Regarding applicant’s argument that punching holes into Dennis to accommodate screws would comprise Dennis, the examiner disagrees.  One of ordinary skill in the art would realize that Dennis uses brads which also require a hole thus there would be no compromise to the moisture and weather proofing of Dennis.   
Applicant’s arguments, filed 3/1/2022, with respect to the rejection of claims 7-8 have been fully considered and are persuasive, thus the rejection of claims 7-8 has been withdrawn. 
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637